DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of making an indirect bonding tray appliance.
II. Claims 12-14, drawn to an indirect bonding tray appliance.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different process of using a model of teeth in a “before treatment” state.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II would require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Nelson A. Quintero on 10/25/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference letter P in specification para. 0037.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term DURALAY™ in paras. 0009, 0045, and 0050, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 10 is objected to because of the following informalities:  “linkingstructure” is misspelled. A suggested correction is “linking structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 2 and 3 are confusing because claim 2 set forth “a handle portion” in line 2, then set forth “the handle portions” in line 7. Claim 3, which is dependent on claim 2, is similarly rejected. 
Claim 5 contains the trademark DURALAY™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify a photopolymerizable resin material and, accordingly, the identification is indefinite. For examination purposes, the claim was construed to refer to a photopolymerizable resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (JPH11221235A) in view of Guntenhöner (DE102009008384B4).
In regards to claim 1, as best understood based on the 35 U.S.C. 112(b) issue identified
above, Ko teaches:
A method for producing a positioning guide used for bonding an orthodontic bracket to a tooth of a patient (paras. 0010-0011), the method comprising: determining and fixing a position of the orthodontic bracket (1) in relation to a side surface of a corresponding tooth (8) of a setup dental model, (Fig. 3A-3D; paras. 0024-0026 "set-up dentition model") forming a rigid guiding structure with a first part (3) covering a part of an outer surface of the orthodontic bracket (1)  and a second part (4) covering an occlusal surface of the corresponding tooth (8) of the setup dental model, wherein the first part and the second part of the rigid guiding structure are separated (fig. 3A-D and para. 0025-0026, 0040) ; and to connect (5) the first part (3) and the second part (4) of the rigid guiding structure to obtain the positioning guide for the orthodontic bracket (fig. 3A-D; para. 0023-0035), wherein the rigid guiding structure is inflexible (para. 0040). The side surface of Ko falls into the category of a tongue side surface.
Ko fails to teach wherein the setup dental model has a dentition state of the patient's dental arch after orthodontic treatment; forming a flexible linking structure and the flexible linking structure is elastic and retains form.
However, Guntenhöner teaches wherein the setup dental model has a dentition state of the patient's dental arch after orthodontic treatment; (ref. nums. 2, 3 in Figs. 1, 3-4; paras. 0051-0052, "Therapeutic setup" para. 0065), forming a flexible linking structure (4) and the flexible linking structure is elastic and retains form (Figs. 1, 3-4; para. 0056).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed wherein the setup dental model has a dentition state of the patient's dental arch after orthodontic treatment; forming a flexible linking structure and the flexible linking structure is elastic and retains form. Doing so would provide several advantages. A rigid guiding structure with low elasticity prevents distortion from occurring when it is attached to a patient’s tooth (Ko, para. 0040). A linking structure that is elastic can help keep the underlying area free to allow visibility and prevent capillary forces due to excess adhesive (Guntenhöner, para. 0059)

In regards to claim 2, Ko/ Guntenhöner discloses the invention substantially as claimed.  As best understood based on the 35 U.S.C. 112(b) issue identified above, Ko teaches:
forming a positioning guide unit by transferring a plurality of the orthodontic brackets (1) each integrated with the respective positioning guide to an original dental model reproducing a dentition state of the patient's dental arch (figs. 3A-3D; paras. 0024-0035). Ko fails to teach wherein the second part of the rigid guiding structure includes a handle portion having a greater thickness than the other portions of the second part and joining a number of the adjacent positioning guides at the handle portions using at least one holding part.
Guntenhöner teaches wherein the second part of the rigid guiding structure includes a handle portion (para. 0042) and joining a number of the adjacent positioning guides at the handle portions using at least one holding part (8 in figs. 1-4; para. 0064). Though Guntenhöner  does not directly teach a handle portion having a greater thickness than the other portions of the second part, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guntenhöner by providing a handle with a greater thickness than the other portions of the second part, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for larger, more easily held handles. 
wherein the second part of the rigid guiding structure includes a handle portion having a greater thickness than the other portions of the second part and joining a number of the adjacent positioning guides at the handle portions using at least one holding part. Doing so would allow the indirect bonding tray as a whole to be picked up and transferred, instead of individually transferring individual units, resulting in a quicker transfer time.

In regards to claim 3, Ko/ Guntenhöner discloses the invention substantially as claimed.  Ko fails to teach wherein the at least one holding part and the rigid guiding structure comprises a same material. 
However, Guntenhöner teaches wherein the at least one holding part and the rigid guiding structure comprises a same material (para. 0062).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner to incorporate the further teachings of Guntenhöner and provide wherein the at least one holding part and the rigid guiding structure comprises a same material. Doing so would allow the dentist to purchase fewer different materials to create the different parts of the indirect bonding tray.

In regards to claim 6, Ko/ Guntenhöner discloses the invention substantially as claimed.  Ko fails to teach wherein the flexible linking structure comprises a photopolymerizable material, and the formation of the flexible linking structure comprises curing the photopolymerizable material via light energy. 
However, Guntenhöner teaches wherein the flexible linking structure comprises a photopolymerizable material, and the formation of the flexible linking structure comprises curing the photopolymerizable material via light energy (para. 0058). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide wherein the flexible linking structure comprises a photopolymerizable material, and the formation of the flexible linking structure comprises curing the photopolymerizable material via light energy. Doing so would allow the dentist to photocure the material once it has been arranged as desired, instead of having the set time limit to arrange a self-polymerizing resin.

In regards to claim 8, Ko/ Guntenhöner discloses the invention substantially as claimed.  As best understood based on the 35 U.S.C. 112(b) issue identified above, Ko fails to teach wherein the flexible linking structure is formed on the side surface of the corresponding tooth of the setup dental model. 
However, Guntenhöner teaches wherein the flexible linking structure (4) is formed on the side surface of the corresponding tooth (2) of the setup dental model (figs. 3 falls into the category of a cheek side surface, fig. 4 falls into the category of a tongue side surface). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide wherein the flexible linking structure is formed on the side surface of the corresponding tooth of the setup dental model. Doing so would help transfer brackets more precisely (Guntenhöner paras. 0066-0067).

In regards to claim 9, Ko/ Guntenhöner discloses the invention substantially as claimed.  As best understood based on the 35 U.S.C. 112(b) issue identified above, Ko teaches:
wherein the second part of the rigid guiding structure (4) further extends to cover a part of a second side surface (82), opposite to the side surface (81), of the corresponding tooth of the setup dental model (81 and 82 in figs. 3A-3B; para. 0025). The second side surface falls into the category of the cheek side surface and the side surface falls into the category of the tongue side surface. 
Ko fails to teach wherein the flexible linking structure further has a portion formed in the second part on the second side surface. However, Guntenhöner teaches wherein the flexible linking structure (4) further has a portion formed in the second part on the second side surface (figs. 3 falls into the category of a cheek side surface, fig. 4 falls into the category of a tongue side surface). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide wherein the flexible linking structure further has a portion formed in the second part on the second side surface. Doing so would anchor the flexible linking structure more securely to the tooth.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko/ Guntenhöner and further in view of Primus (U.S. 8,308,478 B2). 
In regards to claim 7, Ko/ Guntenhöner discloses the invention substantially as claimed.  Ko/Guntenhöner fails to teach wherein the flexible photopolymerizable material comprises ethylene vinyl acetate (EVA) resin. 
However, Primus teaches an indirect bonding tray which uses ethylene vinyl acetate (EVA) as a flexible material within a bond tray (col. 2 line 58- col 3 line 7, col. 10 line 46 – col. 11 line 55) such as it is a known material used in the art.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner to incorporate the teachings of Primus to provide wherein the flexible photopolymerizable material comprises ethylene vinyl acetate (EVA) resin. . 

Claim 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Guntenhöner and further in view of Hashimoto (KR20100094426A).
In regards to claim 4, Ko/Guntenhöner discloses the invention substantially as claimed.  Ko/Guntenhöner fails to teach wherein the rigid guiding structure comprises a photopolymerizable material, and the formation of the rigid guiding structure comprises curing the photopolymerizable material via light energy.
However, Hashimoto teaches wherein the rigid guiding structure comprises a photopolymerizable material, and the formation of the rigid guiding structure comprises curing the photopolymerizable material via light energy (62 and 64 in figs. 4B-E; para. 0036-0037, 0052).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner to incorporate the teachings of Hashimoto and provide wherein the rigid guiding structure comprises a photopolymerizable material, and the formation of the rigid guiding structure comprises curing the photopolymerizable material via light energy. Doing so would allow the dentist to cure the material once it has been arranged as desired, instead of having a set time limit to arrange a self-polymerizing resins.

In regards to claim 10, Ko/ Guntenhöner/Hashimoto discloses the invention substantially as claimed.  
further comprising forming a rigid linkingstructure (68) adjacent to the flexible linking structure (66) to connect the first part (62) and the second part (64) of the rigid guiding structure (figs. 4A-4E; paras. 0041-0047). 
Hashimoto (para. 0002) sets forth Matsuno (JP2006043121) which teaches wherein the rigid linking structure (104) is harder than the flexible linking structure (102) (Hashimoto, fig. 6). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner/Hashimoto to incorporate the further teachings of Hashimoto and provide further comprising forming a rigid linkingstructure adjacent to the flexible linking structure to connect the first part and the second part of the rigid guiding structure, wherein the rigid linking structure is harder than the flexible linking structure. Doing so would allow the rigid linking structure to prevent the flexible linking structure from deforming too much and breaking.

In regards to claim 11, Ko/ Guntenhöner/Hashimoto discloses the invention substantially as claimed. 
Hashimoto further teaches wherein the rigid linking structure (68) and the rigid guiding structure (62 as first part, 64 as second part) comprise a same material (figs. 4A-4E; para. 0052). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner /Hashimoto to incorporate the further teachings of Hashimoto and provide wherein the rigid linking structure and the rigid guiding structure comprise a same material. Doing so would allow the dentist to purchase fewer different materials for creating the different parts of the indirect bonding tray.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko/Guntenhöner/ Hashimoto and further in view of Tateosian (U.S. 4,892,478 A).
In regards to claim 5, Ko/ Guntenhöner/Hashimoto discloses the invention substantially as claimed.  As best understood by the examiner, Ko/Guntenhöner/Hashimoto fails to teach wherein the photopolymerizable material comprises Duralay resin or dental tray resin.
However, Tateosian teaches wherein the photopolymerizable material comprises Duralay resin or dental tray resin (col. 4 lines 26-44, Col. 6 lines 61 – 68). The teachings of Tateosian fall into category of "dental tray resin".
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental appliances made with resin. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner/Hashimoto to incorporate the teachings of Tateosian and provide wherein the photopolymerizable material comprises Duralay resin or dental tray resin. Doing so would allow a dentist to make an indirect bonding tray without needing to purchase another specialty resin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) Flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772